                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF TENNESSEE
                             KNOXVILLE DIVISION


  ANNISSA COLSON,                                )
                                                 )
              Plaintiff,                         )
                                                 )
  v.                                             )   No. 3:16-CV-377
                                                 )
  CITY OF ALCOA, el al.,                         )
                                                 )
              Defendants.                        )


                                      ORDER

        For the reasons stated in the memorandum opinion, filed contemporaneously with

  this order, the City Defendants’ motion for summary judgment [doc. 128] is GRANTED

  IN PART and DENIED IN PART. Specifically, summary judgment is:

           • GRANTED on Count 1 as to Officer Wilson. Count 1 will be DISMISSED.

           • GRANTED on Count 2 as to Officer Cook. Count 2 will be DISMISSED.

           • GRANTED on Count 4 as to Officer Cook, Officer Wilson, Chief Potter,

              Lieutenant Fletcher, and the Doe defendants. Count 4 will be DISMISSED.

           • GRANTED on Count 5 as to the City of Alcoa.             Count 5 will be

              DISMISSED as to the City of Alcoa.

           • GRANTED on Count 6 as to Chief Potter and Lieutenant Fletcher. Count 6

              will be DISMISSED.




Case 3:16-cv-00377-RLJ-DCP Document 187 Filed 04/30/20 Page 1 of 3 PageID #: 3235
           • GRANTED on Count 7 as to the City of Alcoa.              Count 7 will be

               DISMISSED as to the City of Alcoa.

           • GRANTED on Count 9 as to Chief Potter, Lieutenant Fletcher, and the City

               of Alcoa. Count 9 will be DISMISSED as to Chief Potter, Lieutenant

               Fletcher, and the City of Alcoa.

           • GRANTED IN PART and DENIED IN PART on Count 9 as to Officer

               Cook, and Officer Wilson. Summary judgment will be GRANTED on

               Plaintiff’s claim regarding her alleged panic attack, and DENIED on

               Plaintiff’s claim regarding her knee injury.

           •   GRANTED on Count 10 as to the City Defendants. Count 10 will be

               DISMISSED as to the City Defendants.

           • GRANTED on Count 11 as to the City Defendants. Count 11 will be

               DISMISSED as to the City Defendants.

           • GRANTED on Count 12 as to Officer Cook and Officer Wilson. Count 12

               will be DISMISSED as to Officer Cook and Officer Wilson.

           • GRANTED on Count 13 as to Chief Potter and the City of Alcoa. Count 13

               will be DISMISSED as to Chief Potter and the City of Alcoa.

           • GRANTED IN PART and DENIED IN PART as to Lieutenant Fletcher,

               Officer Cook, and Officer Wilson in their individual capacities. Summary

               judgment will be GRANTED to the extent that the claim is based on the




                                              2

Case 3:16-cv-00377-RLJ-DCP Document 187 Filed 04/30/20 Page 2 of 3 PageID #: 3236
                provision of medical care, but will be DENIED to the extent that it is based

                on uses-of-force.

         To the extent that the Court has permitted a renewed motion for summary judgment

  on the limited issue discussed in the memorandum opinion, such renewed motion SHALL

  be filed no later than June 1, 2020.

         IT IS SO ORDERED.



                                                                s/ Leon Jordan
                                                          United States District Judge




                                              3

Case 3:16-cv-00377-RLJ-DCP Document 187 Filed 04/30/20 Page 3 of 3 PageID #: 3237
